Black, J., dissenting: I disagree with tbe bolding of tbe majority opinion wherein it bolds that the petitioner was not á dealer in real estate and his activities in real estate did not constitute a trade or business regularly carried on by him to which tbe loss on tbe foreclosure was attributable. It seems to me that the facts found in tbe majority opinion show that when petitioner purchased tbe parcel of real estate in question he was clearly in tbe real estate business and that he purchased the property in question for resale at a profit. I think also that the facts show that petitioner continued in the real estate business up to and including the taxable year which is here involved and that the parcel of real estate in question was held for sale in petitioner’s real estate business. These being the facts and circumstances, it seems to me that petitioner is entitled to the net loss carry-over which he claims under section 122 (d) (5), I. R. C. See Walter G. Morley, 8 T. C. 904. It seems to me that the majority opinion is contrary in principle to what we held in the Morley case. I, therefore, respectfully dissent. Murdock and Johnson, JJ., agree with this dissent.